Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David S. Bir on 08/27/2021.

The claims have been amended as follows: 

-- 8. (Currently Amended)	A vehicle comprising:
a refrigerant loop including an electrically operable compressor coupled to a cabin conditioning heat exchanger, an electronically controlled expansion valve, an external air heat exchanger and an evaporator configured to cool cabin air, wherein the evaporator is coupled to an electronically controlled evaporator pressure regulator positioned between the evaporator and the compressor;
a cabin conditioning loop including the cabin conditioning heat exchanger, an electrically operated coolant heater, and a heater core configured to heat the cabin air;
a battery conditioning loop selectively fluidly coupled to the cabin conditioning loop via a fluid control valve, and coupled to the refrigerant loop by a battery heat exchanger; and
a controller configured to operate the electrically operated coolant heater to heat the cabin air simultaneously with the compressor to cool the cabin air to provide a parallel dehumidification mode, and to control the electronically controlled evaporator pressure regulator to throttle refrigerant flow only during the parallel dehumidification mode, and to control the electronically controlled evaporator pressure regulator to a fully open position when not operating in the parallel dehumidification mode. --

11. (Canceled)

-- 12. (Currently Amended)	The vehicle of claim 8 wherein the controller is further configured to operate the fluid control valve to provide heating or cooling of coolant in the battery conditioning loop. --

Reasons for Allowance
Claims 8-10 and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose wherein the evaporator of the refrigerant loop is coupled to an electronically controlled evaporator pressure regulator positioned between the evaporator and the compressor; wherein when the controller controls the electronically controlled evaporator pressure regulator to throttle refrigerant flow only during a parallel dehumidification mode in which the controller operates the electrically operated coolant heater to heat the cabin air simultaneously with the compressor to cool the cabin air; and wherein the controller controls the electronically controlled evaporator pressure regulator to a fully open position when not operating in the parallel dehumidification mode.

The closest prior art of record, Blatchley discloses a vehicle (Fig. 1 & 3) comprising a refrigerant loop #204 including an electrically operable compressor #212 coupled to a cabin conditioning heat exchanger #262, an electronically controlled expansion valve #232, an external air heat exchanger #214 and an evaporator #216 configured to cool cabin air; a cabin conditioning loop #210 including the cabin conditioning heat exchanger, an electrically operated coolant heater #258, and a heater core #252 configured to heat the cabin air; a battery conditioning loop #264 selectively fluidly coupled to the cabin conditioning loop via a fluid control valve #278, and coupled to the refrigerant loop by a battery heat exchanger #238. Blatchley does not disclose wherein the evaporator is coupled to an electronically controlled evaporator pressure regulator positioned between the evaporator and the compressor. Hotzel discloses a refrigerant loop wherein an evaporator #9 is coupled to an electronically controlled evaporator .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763